DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the air conduit is arranged such that at least a portion of the air from the air inlet follows a path that passes out from a wall of the display cabinet through a first side of the at least one shelf, and directly returns along a second side of the at least one shelf to the wall of the display cabinet, before being passed to the air outlet.
	Although the closest prior art of record, Rohrer (US 2010/0024446) teaches an open-front refrigerator comprising a display cabinet having an open face, an air circulation system comprising an air inlet located substantially adjacent to a perimeter of the open front face, an air outlet located substantially adjacent to the perimeter of the open front face substantially opposite the air inlet, and configured to blow air across the open front face toward the air inlet such that at least some of the air blown from the air outlet is blown into the air inlet; an air conduit for conveying air from the air inlet to the air outlet; and an air pump configured to draw air from the air inlet, move the air thus drawn through the air conduit to the air outlet, and blow the air thus moved out of the air outlet toward the air inlet; and at least one shelf disposed within the display cabinet for placing items to be refrigerated thereon; wherein the air conduit is arranged such that at in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763